DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 20130343645 A1) in view of McCord et al. (US 11192100 B2).
Regarding claim 1, Dalal discloses (Fig. 6) a color matrix code comprising: 
A method carried out by a reading device for reading a 2D graphic code comprising a plurality of zones each presenting a real colour which is attributed to the zone in a base of N distinct colours, N being an integer such that N > 2, wherein said zones comprise:
data zones encoding information based on the real colours of said data zones; and at least 2N calibration zones at predefined positions in the 2D graphic code, the real colour of each calibration zone being a predefined reference colour in said colour base, the 2D graphic code comprising at least 2 calibration zones for each colour of the colour base (¶26: two-dimensional barcodes; ¶29: reference portion 21 may contain a calibration code having any number of colorized calibration elements; ¶31: additional repeats of 3 of the 7 calibration elements can be applied), the method comprising:
optically acquiring the 2D graphic code in current acquisition conditions to obtain image data (¶36);
measuring, based on the image data, the observable colour in the calibration zones in the current acquisition conditions (¶38);
performing an algorithm, based on the observable colours measured in the calibration zones and predefined positions of said calibration zones, to produce an estimation of the theoretically observable colour in the current acquisition conditions for each colour of the colour base in the data zones (¶39); and
performing a classification based on the result of the algorithm for determining the real colour attributed to at least one analysed data zone, wherein said classification comprises for each analysed data zone (¶39):
comparing the observable colour measured in said analysed data zone with the theoretically observable colour estimated for each colour of the colour base at the position of said analysed data zone (¶41); and
determining, as real colour of said analysed data zone, the colour of the colour base of which the theoretically observable colour estimated at the position of said analysed data zone is the closest to the observable colour measured in said analysed data zone (¶41).
Dalal does not explicitly disclose the algorithm is spatial interpolation, where the estimation is produced as a function of the position of said data zones.
McCord teaches (Fig. 4) a test system that adjusts for lighting and timing comprising: Calculation 405 to determine the correction function receives as inputs a table 401 of the observed colors and known locations of each fiducial marker in the card, and the corresponding reference colors 403 for each fiducial marker. The model 406 is additive in that the effects of the matrix multiplication 408, the matrix multiplication 409, and the offset 410 are added to obtain the final corrected color 407. Techniques such as linear regression may be used to estimate the matrices 408 and 409 and the offset 410 (col. 8, line 52 - col. 9, line 21).
It would have ben obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the algorithm of Dalal with the estimation of correction based on positions of reference color markers of McCord by utilizing the more than one set of reference calibration zones in more than one positions as a basis for spatial interpolation by linear regression in order to perform correction that may then compensate for non-uniform lighting conditions (McCord: col. 8, lines 45-48).
Regarding claim 2, Dalal modified by McCord teaches the method of claim 1 above and further teaches determining information encoded in the 2D graphic code based on the real colour determined during said classification as being attributed to each analysed data zone (Dalal: ¶36-¶41).
Regarding claim 3, Dalal modified by McCord teaches the method of claim 1 above and further teaches detecting the calibration zones in the 2D graphic code based on the image data (Dalal: ¶36-¶37) and based on previously recorded position data which comprise the predefined positions of each calibration zone in the 2D graphic code (Dalal: ¶31; McCord: col. 8, line 52 - col. 9, line 21).
Regarding claim 4, Dalal modified by McCord teaches the method of claim 1 above and further teaches wherein during the spatial interpolation an estimation of the theoretically observable colour in the current acquisition conditions for each colour of the colour base is produced in the position of each data zone of the 2D graphic code (McCord: col. 8, line 52 - col. 9, line 21).
Regarding claim 5, Dalal modified by McCord teaches the method of claim 1 above and further teaches wherein the spatial interpolation is performed so as to attribute, for at least one data zone, different weights to the observable colours measured in the calibration zones as a function of the distance separating said calibration zones from said data zone (McCord: col. 8, line 52 - col. 9, line 21; linear regression would necessarily apply different weights based on distance).
Regarding claim 6, Dalal modified by McCord teaches the method of claim 5 above and further teaches wherein during the spatial interpolation the estimation of the theoretically observable colour (CLC) for each colour of the colour base is adapted in each data zone (ZD) such that a greater weight (W) is attributed to an observable colour measured in a first calibration zone presenting a reference colour in the colour base relative to an observable colour measured in at least one other second calibration zone presenting said reference colour if said first calibration zone is closer to said data zone than said at least one second calibration zone (McCord: col. 8, line 52 - col. 9, line 21; linear regression would necessarily have greater weight to the closer calibration zone).
Regarding claim 7, Dalal modified by McCord teaches the method of claim 1 above and further teaches wherein said comparing comprises: determining a deviation in respective colour between the observable colour measured in said analysed data zone and the theoretically observable colour estimated for each colour of the colour base at the position of said analysed data zone, wherein said real colour determined as colour attributed to said analysed data zone is the colour of the colour base for which said deviation is the lowest (McCord: col. 8, line 52 - col. 9, line 21).
Regarding claim 8, Dalal modified by McCord teaches the method of claim 1 above but is silent regarding wherein the calibration zones are distributed uniformly over the entire surface of the 2D graphic code.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that specific positions of calibration zones would not prevent the application of an analysis algorithm for color correction, as it has been held that the rearrangement of parts is obvious when it would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP 2144.04(VI)(C)).
Regarding claim 9, Dalal modified by McCord teaches the method of claim 1 above but is silent regarding wherein the calibration zones are distributed randomly over the surface of the 2D graphic code.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that specific positions of calibration zones would not prevent the application of an analysis algorithm for color correction, as it has been held that the rearrangement of parts is obvious when it would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP 2144.04(VI)(C)).
Regarding claim 18, Dalal modified by McCord teaches the method of claim 1 above and further teaches a non-transitory computer program product comprising instructions that, when executed by a processor, cause the processor to execute a method according to claim 1 (Dalal: ¶51).
Regarding claim 19, Dalal discloses:
a device for reading a 2D graphic code comprising a plurality of zones each presenting a real colour which is attributed to the zone in a base of N distinct colours, N being an integer such that N > 2, said zones comprising:
data zones encoding information based on the real colours of said data zones; and at least 2N calibration zones at predefined positions in the 2D graphic code, the real colour of each calibration zone being a predefined reference colour in said colour base, the 2D graphic code comprising at least 2 calibration zones for each colour of the colour base (¶26: two-dimensional barcodes; ¶29: reference portion 21 may contain a calibration code having any number of colorized calibration elements; ¶31: additional repeats of 3 of the 7 calibration elements can be applied),
the device comprising:
a processor (¶51); and
a memory storing instructions that, when executed by the processor, cause the process (¶51) to:
optically acquire the 2D graphic code in current acquisition conditions to obtain image data (¶36);
measure, based on the image data, the observable colour in the calibration zones in the current acquisition conditions (¶38);
perform an algorithm based on the observable colours measured in the calibration zones and the predefined positions of said calibration zones so as to produce an estimation of the theoretically observable colour in the current acquisition conditions for each colour of the colour base in the data zones (¶39); and
determine based on the result of the algorithm the real colour attributed to at least one analysed data zone, including for each analysed data zone (¶39):
compare the observable colour measured in said analysed data zone with the theoretically observable colour estimated for each colour of the colour base at the position of said analysed data zone (¶41); and
determine, as real colour of said analysed data zone, the colour of the colour base of which the theoretically observable colour estimated at the position of said analysed data zone is the closest to the observable colour measured in said analysed data zone (¶41).
Dalal does not explicitly disclose the algorithm is spatial interpolation, where the estimation is produced as a function of the position of said data zones.
McCord teaches (Fig. 4) a test system that adjusts for lighting and timing comprising: Calculation 405 to determine the correction function receives as inputs a table 401 of the observed colors and known locations of each fiducial marker in the card, and the corresponding reference colors 403 for each fiducial marker. The model 406 is additive in that the effects of the matrix multiplication 408, the matrix multiplication 409, and the offset 410 are added to obtain the final corrected color 407. Techniques such as linear regression may be used to estimate the matrices 408 and 409 and the offset 410 (col. 8, line 52 - col. 9, line 21).
It would have ben obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the algorithm of Dalal with the estimation of correction based on positions of reference color markers of McCord by utilizing the more than one set of reference calibration zones in more than one positions as a basis for spatial interpolation by linear regression in order to perform correction that may then compensate for non-uniform lighting conditions (McCord: col. 8, lines 45-48).
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: While Dalal modified by McCord teaches the limitations of claim 1 and further teaches detecting aberration zones in the 2D graphic code; calculating the average position and of the variance in position of the aberration zones in the 2D graphic code; and locating an aberration region in the 2D graphic code based on the average position and of the variance in position; wherein the spatial interpolation comprises: verifying, for each data zone, if it is in the aberration region (McCord: col. 10, lines 32-53), the prior art of record does not teach or fairly suggest the above limitations specifically in combination with: if the data zone is in the aberration zone, performing the spatial interpolation in said data zone so as to attribute greater weights to the observable colours measured in the calibration zones located in the aberration region than to the observable colours measured in the calibration zones located outside the aberration region (portion of claim 10). The prior art of record does not teach or fairly suggest the limitations of claim 1 specifically in combination with: wherein the data zones are combined into frames of at least two data zones, the zones of the 2D graphic code further comprising verification zones, at least one verification zone being associated with each of said frames; wherein the spatial interpolation is applied to the data zones and to the verification zones so as to produce an estimation of the theoretically observable colour in the current acquisition conditions for each colour of the colour base in the positions of the data zones and of the verification zones; wherein the classification is applied to the data zones and to the verification zones so as to determine, based on the spatial interpolation, the real colour attributed to the data zones and to the verification zones of the 2D graphic code, the method comprising an iterative process including during at least one current iteration: verifying, for each frame of the 2D graphic code, the validity of the real colours determined during the preceding classification for the data zones of said frame, based on the real colour determined during said preceding classification for said at least one verification zone of said frame; updating the spatial interpolation by using, as calibration zone, all or some of the zones of the frames of which the colours of the data zones have been determined as being valid during said verification of the current iteration; and updating the classification to determine, based on the result of the updated spatial interpolation, the real colour attributed to the data zones and to the verification zones of the 2D graphic code (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2876